DETAILED ACTION
	Claims 1-20 are pending. 
Election/Restrictions
Applicant's election with traverse of Species A2, B2, and C1.1 in the reply filed on November 10 is acknowledged.  Applicant’s suggested definitions for A1 to A3 on p.3 of the Reply are accepted. The traversal is on the grounds that the Office did not consider the contribution of each invention as a whole in alleging the lack of a special technical feature, and that the Office did not consider the claims in light of the description.    This not found persuasive because Nakayama teaches a method for identifying a target gene of a test substance previously confirmed to have a predetermined medicinal effect. Per 2111.01(II) of the MPEP, it is improper to import claim limitations from the specification. Additionally, Applicant has not indicated what has not been considered for the claims in light of the description. The Examiner maintains that the claimed invention lacks a special technical feature and that the claims were properly interpreted and given their plain meaning. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
	The instant application is a national stage application of PCT/JP2019/006191 filed on 2/20/2019 which claims priority to foreign application JP2018-029013 filed on 2/21/2018 and a receipt of a certified copy of that document is acknowledged. However, no English translation of the foreign priority document has been provided, therefore, the effective filing date of the instant claims is considered to be the filing date of the PCT application, 2/20/2019 until an English translation of the foreign application is submitted to perfect priority. See 37 CFR 1.55. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2020 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figures 2-6 have x-axes that are not legible. Replacement drawings with clearly legible x-axes in Figures 2-6 are requested.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The instant application uses trade names/trademarks Tet-Off® (see [0009], [0011], [0017], [0047], and [0056]). The terms should be accompanied by the generic terminology (tetracycline-regulated promoter); furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term. Although the use of trade names/trademarks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. See MPEP 608.01(V).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cell" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. All cells recited in claim 1 are modified cells. As such, it is unclear what is meant by “the modified cell or the cell.” The specification describes the “cell” to be used is a cell obtained by suppressing expression of a candidate target gene by RNA interference. One of ordinary skill in the art recognizes a cell obtained by suppressing expression of a candidate target gene by RNA interference is considered a modified cell. The recitation of the “modified cell and the cell” in claim 1 is confusing to one of ordinary skill and the art is thus indefinite. 
	Claims 2-20 are rejected for being dependent from a rejected base claim. 
Claim 4 recites “culturing the modified cell in the presence of the test substance in a concentration that is from 0.001 to 10 times of IC50, which is a concentration at which biological activity of a cell in which expression of the candidate target gene is not regulated is inhibited by 50% when biological activity of the modified cell decreases to 50% or less compared to the cell in which expression of the candidate target gene is not regulated” in lines 2-7. There is confusion as to whether the recitation “when biological activity of the modified cell decreases to 50% or less compared to the cell in which expression of the candidate target gene is not regulated” is intended to add to the definition of IC50 or if it is a required method step of the invention as a result of the concentration level used. Because of this confusion, one of ordinary skill in the art would not be able to clearly determine the metes and bounds of the claim and it is indefinite.   
Claims 7 and 12 contain the trademark/trade name Tet-Off® in line 2 of claim 7 and 12. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a tetracycline-regulated promoter and, accordingly, the identification/description is indefinite. 
	Appropriate clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 7-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Roemer et al. (US20050019931).
Regarding claim 1, Roemer teaches a method for constructing strains useful for identification and validation of gene products as effective targets for therapeutic intervention as well as a collection of identified essential genes (see paragraphs [0002], [0012], [0045], [0049], Example 5.3 see paragraphs [0090]-[0099], Figures 1 and 5, and Table II). Specifically, Roemer teaches culturing a modified Candida albicans CaHIS3 GRACE strain constitutively expressing a tetracycline-promoter regulated imidazoleglycerol phosphate dehydratase, in the presence of inhibitory and intermediate levels of 3-aminotriazole (3-AT) and comparing its growth to a wild-type strain (see paragraphs [0031], [0345], [0412], [0413], and Figures 6A-6D). The imidazoleglycerol phosphate dehydratase gene is the candidate target gene identified by the GRACE method and has a cis-element modification (tetracycline-promoter regulated) and is cultured in the presence of a test substance (3-AT). Roemer teaches detecting the modified cell has a decreased biological activity as Roemer compares the growth of the CaHIS3 GRACE strain to a wild-type strain (Figures 6A-6D, Example 6.3 see paragraphs [0412]-[0413]).
In regards to the recitation of “identifying a target gene of a test substance previously confirmed to have a predetermined medicinal effect” in the preamble of claim 1, this is considered functional language and will not be given weight in this prosecution.
Thus, Roemer anticipates claim 1 of the instant invention.  
Regarding claims 3, 4, 5, and 6, Roemer teaches the concentration of the inducer can be a concentration that reduces growth by at least about 5%, at least about 8%, at least about 10%, at least about 20%, at least about 30%, at least about 40%, at least about 50%, at least about 60% at least about 75%, at least 80%, at least 90%, at least 95% or more than 95% and can be calculated from the dose-response curve (see paragraphs [0287], [0307], and [0321]). 50% reduction in growth equates to a concentration of 1x IC50 and EC50. Roemer also teaches the concentration of 3-AT can be inhibitory or intermediate (see Figures 6A-6D and specification at [0032]-[0034]). Roemer teaches 3-AT is used at a concentration of 0.25 mm, 0.06 mm, and 0.03 mm which are within the recited range of 0.001-10x IC50. 
Thus, Roemer anticipates claims 3, 4, 5, and 6 of the instant invention. 
Regarding claims 2, 7, and 12, Roemer teaches the CaHIS3 GRACE strain comprises an inducible promoter inserted upstream of the target gene imidazoleglycerol phosphate dehydratase (“a CaHIS3 GRACE strain constitutively expressing the tetracycline promoter-regulated imidazoleglycerol phosphate dehydratase” see paragraphs [0031], [0068], [0345], [0412], [0413] and Figures 6A-6D). The promoter is induced in the absence of tetracycline and repressed by the presence of tetracycline.
Thus, Roemer anticipates claims 2, 7, and 12 of the instant invention.
Regarding claims 8, 13, and 14, Roemer teaches the test substance has a medicinal effect of an antifungal drug. Specifically, Roemer cultures the CaHIS3 GRACE strain in the presence of 3-AT which is an antifungal drug (see paragraphs [0031], [0345], [0412], [0413], and Figures 6A-6D).  
Thus, Roemer anticipates claims 8, 13, and 14 of the instant invention.
Regarding claims 9, 15, and 16, Roemer teaches comparing the growth of the CaHIS3 GRACE strain to the wild-type strain which is detecting a decrease in proliferative activity (see paragraphs [0031], [0287], [0345], [0412], [0413], and Figures 6A-6D). 
Thus, Roemer anticipates claims 9, 15, and 16 of the instant invention.
Regarding claims 10, 11, 17, 18, 19 and 20, Roemer teaches the CaHIS3 GRACE strain is a Candida albicans strain [0011], [0060], [0066], and [0091]. Candida albicans is a eukaryotic fungus. 
Thus, Roemer anticipates claims 10, 11, 17, 18, 19, and 20 of the instant invention. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roemer et al. (US20050019931) as applied to claims 1, 2, and 7-20 above.
The teachings of Roemer are discussed above. Briefly Roemer taught Candida albicans genes that are essential for growth and are targets for drug screening. Strains are constructed in which an essential gene is linked to an inducible promoter such that addition of an inducer is required in order for cell survival and growth (see [0287]).  Inducer can be added to a culture at a concentration that provides sufficient expression of the essential gene to support growth at from 5% or less up to at least 95% of the maximal possible growth rate (see [0287 and [0291]).These strains are used to identify candidate antibiotics that interact with the essential product by providing cultures of cells containing different concentrations of inducer that provide growth at different rates, and growing the cultures in the presence of the same concentration of a candidate antibiotic.  If the observed growth rates are essentially the same, the data suggest that the candidate antibiotic does not inhibit the target essential gene product. If the two observed growth rates are substantially different, the data indicate that the level of expression of the target gene product may determine the degree of inhibition by the test compound and, therefore, it is likely that the gene product is the target of that test compound. See [0289]. Roemer taught that the method could be performed to determine targets of known drugs ([0023]), such as 3-AT.
As discussed above, Roemer taught that the inducer may be added in an amount that provides from 5% to 95% of maximal growth rate such as 50% growth rate (see e.g. [0291] and [0307]. It is noted that the amount that provides 50% growth equates to a concentration of 1x IC50 and EC50. It would have been obvious to have performed the method of Roemer using at least one culture grown in the presence of an inducer at a concentration of less than IC50 and EC50, and one culture equal to or greater than IC50 and EC50. One would have been motivated to do so in order to easily differentiate effects of the candidate compound on the essential gene product.
Roemer was silent as to the concentration of the candidate compound to be used. It would have been obvious to have used a concentration within the range of IC50 to 10X IC50 because these values would have reasonably been expected to provide easily detectable inhibition of growth rate.  This would facilitate the observation of differences in growth rate between cultures having different amounts of inducer (and so different amounts of essential gene product, thereby facilitating determination of whether or not the candidate compound interacted with the target essential gene product. 
Thus the invention as a whole was prima facie obvious. 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PAUL SELWANES whose telephone number is (571)272-9346. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.P.S./           Examiner, Art Unit 1657                                                                                                                                                                                             




/RICHARD A SCHNIZER/           Primary Examiner, Art Unit 1635